                      Case 2:17-cv-00032-RJS-DBP Document 158 Filed 11/27/19 Page 1 of 7
AO 187 (Rev. 7/87) Exhibit and Witness List



                                                  UNITED STATES DISTRICT COURT
                                                                       CENTRAL DISTRICT OF UTAH


        Utah Physicians for a Healthy Envrionment                                                                  EXHIBIT AND WITNESS LIST
                            v.
                  DIESELSellerz.com                                                                                    Case Number: 2:17cv32 RJS

PRESIDING JUDGE                                                        PLAINTIFF’S ATTORNEY                                  DEFENDANT’S ATTORNEY
                    Robert J. Shelby                                             Reed Zars, George Hays                            Janet Conway, Cole Cannon
TRIAL DATE (S)                                                         COURT REPORTER                                        COURTROOM DEPUTY
                11/5/2019 - 11/9/2019                                                        Ed Young                                  Mary Jane McNamee
 PLF.      DEF.        DATE
                                       MARKED         ADMITTED                                             DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   *                 11/5/2019                                        WITNESS #1 Dr. Michael Joseph St. Denis

  40                       “                X               X         2016 St. Deni CV

  31                       “                X               X         2013 F250 DPF CAT SCR diagram

  33                       “                X               X         2013 Ford F250 2019 6-17 Kenley Ford repair receipt

  35                       “                X               X         2012 Ford Application for COC 2013 Fod-F250

  36                       “                X               X         2012 EPA COC for 2013 Ford-250

  37                       “                X               X         2016 SGS Pretest Underbody Pictures

  38                       “                X               X         2016 SGS FTP NOx and PM Test Results

  39                       “                X               X         2016 SGS OBDII Scan Results

   8                                        X               X         2017 Mitchell Guide

                                                                      WITNESS #2 Charles Gee

  41                                        X               X         2017 Worldwide Inspection Results

  70                                        X               X         UPHE – Davis County Health Dept. Tampered Diesel Trucks Restoration Program Agreement

                                                                      WITNESS #3 Darrin Matheson

                                                                      WITNESS #4 Kirtly Jones

                                                                      WITNESS #5 Joshua Stuart

          1008                              X               X         2016 Diesel Power Gear, LLC 2016 1065 Archive Tax Return US

          1020                              X               X         2018 Joshua Stewart tax return documents



                     11/6/2019                                        WITNESS #6 Joshua Stuart

          1008                              X               X         2016 Diesel Power Gear, LLC 2016 1065 Archive Tax Return US

          1015                              X               X         2018 DPG 2018 Profit and Loss
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                      Page 1 of     Pages
                Case 2:17-cv-00032-RJS-DBP Document 158 Filed 11/27/19 Page 2 of 7
AO 187A (Rev. 7/87)               EXHIBIT AND WITNESS LIST – CONTINUATION
    Utah Physicians for a Healthy                                                                 CASE NO.
                                            vs.                 DIESELSellerz.com
           Envrionment                                                                                        2:17cv32 RJS
 PLF.   DEF.     DATE
                            MARKED   ADMITTED                                 DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.     OFFERED

        1003    11/6/2019     X         X         2015 DPG 1065 and K1s

        1020                  X         X         2018 Joshua Stewart tax return documents

        1001                  X         X         Complete Report of all Historical Automotive Parts

        1021                  X         X         2016 Individual Tax Returns of Joshua Stuart

        1022                  X         X         2017 Individual Tax Returns of Joshua Stuart

        1023                  X         X         2017 Diesel Power Gear Tax Return

        1024                  X         X         2018 Diesel Power Gear Tax Return

                                                  WITNESS #7 Mark Keaton Hoskins

        1018                  X         X         2018 Income Tax Return for Mark Keaton Hoskins

                                                  WITNESS #8 David Sparks

        11/25

 104                          X         X         Social Media Post

 103                          X         X         Packet - Conference

 102                          X         X         Tax Returns

 125                          X         X         2017 Original Tax Returns

        1026                  X         X         2016 David and Ashley Sparks Tax Payment Voucher

                                                  Sparks house

                                                  Spark cabin

                                                  WITNESS RECALL - Joshua Stuart




                                                                                                 Page         of       Pages
                Case 2:17-cv-00032-RJS-DBP Document 158 Filed 11/27/19 Page 3 of 7

AO 187A (Rev. 7/87)            EXHIBIT AND WITNESS LIST – CONTINUATION
    Utah Physicians for a Healthy                                           CASE NO.
                                         vs.   DIESELSellerz.com
           Envrionment                                                                   2:17cv32 RJS
 PLF.   DEF.     DATE
                          MARKED   ADMITTED              DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.     OFFERED




                                                                           Page          of       Pages
                Case 2:17-cv-00032-RJS-DBP Document 158 Filed 11/27/19 Page 4 of 7

AO 187A (Rev. 7/87)            EXHIBIT AND WITNESS LIST – CONTINUATION
    Utah Physicians for a Healthy                                           CASE NO.
                                         vs.   DIESELSellerz.com
           Envrionment                                                                   2:17cv32 RJS
 PLF.   DEF.     DATE
                          MARKED   ADMITTED              DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.     OFFERED
                Case 2:17-cv-00032-RJS-DBP Document 158 Filed 11/27/19 Page 5 of 7
                                                                           Page          of       Pages

AO 187A (Rev. 7/87)            EXHIBIT AND WITNESS LIST – CONTINUATION
    Utah Physicians for a Healthy                                           CASE NO.
                                         vs.   DIESELSellerz.com
           Envrionment                                                                   2:17cv32 RJS
 PLF.   DEF.     DATE
                          MARKED   ADMITTED              DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.     OFFERED
                Case 2:17-cv-00032-RJS-DBP Document 158 Filed 11/27/19 Page 6 of 7
                                                                           Page          of       Pages

AO 187A (Rev. 7/87)            EXHIBIT AND WITNESS LIST – CONTINUATION
    Utah Physicians for a Healthy                                           CASE NO.
                                         vs.   DIESELSellerz.com
           Envrionment                                                                   2:17cv32 RJS
 PLF.   DEF.     DATE
                          MARKED   ADMITTED              DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.     OFFERED
Case 2:17-cv-00032-RJS-DBP Document 158 Filed 11/27/19 Page 7 of 7
                                               Page      of      Pages
